Appeal by defendant from a judgment of the Supreme Court, Kings County (Kay, J.), rehdered November 13, 1980, convicting him of rape in the first degree, robbery in the first degree, criminal possession of stolen property in the third degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing concurrent sentences of 6 to 12 years on the first two counts and one year on the last two counts, upon his adjudication as a second felony offender. Judgment modified, on the law, by vacating the sentences and the determination that defendant is a second felony offender. As so modified, judgment affirmed and the matter is remitted to the Supreme Court, Kings County, for resentencing in accordance herewith. During the allocution upon the defendant’s plea of guilty to the predicate felony herein, the defendant was not told, nor did the People show that he knew, that by pleading guilty he was waiving (1) his right to confront witnesses and (2) his privilege against self incrimination. Under such circumstances, that conviction cannot be deemed a predicate felony for purposes of sentencing pursuant to section 70.06 of the Penal Law (People v De Berry, 73 AD2d 652; People v Pruitt, 83 AD2d 872). We have reviewed defendant’s remaining contentions and find them to be without merit. Damiani, J. P., O’Connor, Thompson and Brown, JJ., concur.